Citation Nr: 0935906	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-43 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation greater than 10 percent for the 
post operative residuals of a shell fragment wound of the 
small bowel.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Regional Office (RO) in 
San Diego, California rating decision, which continued a 10 
percent evaluation for post operative residuals of the small 
bowel.

The Veteran's case was remanded by the Board for additional 
development in December 2007.  The case is once again before 
the Board.


FINDING OF FACT

The Veteran's service-connected post operative residuals of a 
shell fragment wound of the small bowel is manifested by 
multiple daily incidents of diarrhea, abdominal cramping, 
pain, bloating, and occasional nausea or constipation. 


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no 
more, for the service-connected post operative residuals of a 
shell fragment wound of the small bowel have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes (DCs) 7301, 7319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in October 2003 and January 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised as to 
how to substantiate the claim on appeal, and that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The January 2008 letter 
further explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated following issuance of the later 
notice.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

With respect to claim for increased rating, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations in January 
2003, October 2003, and April 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's condition since he was last 
examined in April 2009.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA and private treatment 
records.  As will be discussed in greater detail below, the 
examination reports were based on review of the claims file, 
including relevant medical records specifically discussed in 
the reports, an interview with the Veteran, and physical 
examination.  Thus, the examinations in this case are 
adequate upon which to base a decision with regards to this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran was service-connected for post operative 
residuals of a shell fragment wound of the small bowel in 
September 1976, and assigned a rating of 10 percent.  The 
Veteran submitted a claim for an increased rating in August 
2003.  In January 2004, the RO issued a rating decision 
continuing the 10 percent evaluation.  

Historically, the Veteran's post operative residuals shell 
fragment wound of the small bowel was rated under DC 7301 for 
adhesions of peritoneum.  Mild adhesions of peritoneum are 
rated noncompensably (0 percent) disabling.  Moderate 
adhesions of the peritoneum, pulling pain on attempting work 
or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension, are rated 
10 percent disabling.  Moderately severe adhesions of 
peritoneum, partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain, are rated 30 percent disabling.  Severe 
adhesions of peritoneum, definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage, are rated 50 percent disabling.  A 
Note to DC 7301 provides that ratings for adhesions will be 
considered when there is history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.  
38 C.F.R. § 4.114, DC 7301 (2008).  As will be explained in 
greater detail below, an evaluation greater than 10 percent 
is not warranted under DC 7301.

The Board, however, will also consider whether a higher 
rating may be available under any criteria applicable to the 
digestive system.  The assignment of a particular DC is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a DC by VA must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, 
the pertinent medical evidence indicates the Veteran's 
predominant complaints are for diarrhea, abdominal cramping, 
pain, bloating, nausea and constipation.  Based on recent 
examinations and the evidence of record, the Board finds that 
his service-connected post operative residuals shell fragment 
wound of the small bowel is more appropriately evaluated 
under DC 7319.  See 38 C.F.R. § 4.20 (2008) (explaining that 
it is permissible to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).

DC 7319 provides ratings for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Mild irritable 
colon syndrome, with disturbances of bowel function with 
occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114, DC 7319 (2008). 

The Board observes that the words "mild," "moderate" and 
"moderately severe" as used in the various diagnostic codes 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. §  4.6.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
RO was correct in concluding that a disability rating in 
excess of 10 percent was not warranted under DC 7301.  
However, the Board further finds that evidence of record 
shows that the manifestations of the Veteran's service-
connected post operative residuals shell fragment wound of 
the small bowel more closely approximate the criteria for a 
30 percent rating under DC 7319.

After submitting his claim for an increased rating, the 
Veteran was afforded a VA examination in January 2003.  At 
that time, the Veteran reported injuries in April 1967 from 
shrapnel from an exploding grenade.  The Veteran also 
reported developing in 1971 a bowel obstruction requiring 
multiple surgeries to correct.  The Veteran reported current 
symptoms of diarrhea at least five times per day, stomach 
cramping, bloating, and flatulence.  On examination, the 
Veteran was found to be well-developed and well-nourished, 
with mild abdominal distension but with bowel sounds present 
in all quadrants.  The diagnosis was status post shrapnel 
wounds to the small bowel, with residual diarrhea, abdominal 
distention, scar.  The examiner stated the Veteran's 
condition did not appear to cause any significant 
malnutrition or anemia.

The Veteran received a second VA examination in October 2003.  
The Veteran reiterated the history of his injury and noted 
current constant abdominal pain with difficulty controlling 
his bowel movements because of the pain.  The Veteran 
reported some bad accidents and that he had soiled himself.  
The Veteran claimed difficulty in retaining food, in that he 
experienced loose stools and severe cramping after eating.  
The Veteran described persistent diarrhea about 1 to 5 times 
daily.  The Veteran stated that he did not push a lawnmower 
or climb stairs because he was easily tired and these 
activities caused abdominal discomfort.  The Veteran claimed 
to have been a truck driver for 20 years, but that he had not 
worked since 1997 after being involved in a motor vehicle 
accident.  Again, on examination the Veteran was described as 
well-developed and well-nourished.  There was noted 
impairment of muscle tone and loss of substance, attributed 
to the Veteran's abdominal pain; however, abdominal muscle 
strength was found to be good.  The diagnosis was unchanged 
and the examiner noted no significant anemia or malnutrition 
as a result of the disorder.

As noted, the Veteran's claim was remanded by the Board, in 
part, to obtain an additional VA examination.  During the 
April 2009 examination, the Veteran reported occasional 
nausea and vomiting, with 4 to 6 daily incidents of diarrhea, 
multiple daily abdominal cramps, bloating, and episodes of 
abdominal colic, nausea or vomiting, and abdominal 
distension, consistent with a partial bowel obstruction.  
There was no sign of significant weight loss, malnutrition, 
or anemia.  The Veteran was approximately 70 inches tall and 
weighed 205 pounds.  The examiner noted the Veteran had been 
previously diagnosed with steatorrhea, diarrhea, and 
abdominal cramping.  Contemporaneous x-rays revealed no 
evidence of bowel obstruction or perforation.

VA treatment records indicate ongoing treatment for various 
diagnoses; however, the records document infrequent treatment 
for the Veteran's post operative residuals shell fragment 
wound of the small bowel.

The Board concludes that the objective medical evidence and 
the Veteran's statements regarding his symptomatology show 
disability that more nearly approximates that which warrants 
the assignment of a 30 percent disability rating.  See 
38 C.F.R. § 4.7 (2008).  The Veteran is competent to 
establish the presence of observable symptomatology, such as 
symptoms of cramping and diarrhea.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Grover v. West, 12 
Vet. App. 109, 112 (1999); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Furthermore, the symptoms of cramping and 
diarrhea are already well-established as being related to his 
service-connected post operative residuals shell fragment 
wound of the small bowel.  Thus, the Board places a great 
deal of probative weight on the Veteran's own description of 
the frequency and severity of his pain, cramping, and 
diarrhea, as expressed in written statements and during VA 
examinations.  As outlined in more detail above, the symptoms 
throughout the appeal period are consistent.  For this 
reason, staged ratings are not applicable.  See Hart, supra.  

In short, the Board finds that, given the presence of 
multiple daily incidents of diarrhea throughout the period 
under consideration, as well as the periodic presence of 
pain, bloating, and constipation, the manifestations of his 
disability more closely approximate the 30 percent disability 
criteria.  The Board further believes that the severity of 
the Veteran's abdominal cramping supports the higher 
disability rating.  In short, the Board finds that a 30 
percent disability rating is warranted for the entire period 
under consideration.  See Francisco, supra.  A 30 percent 
rating is the maximum evaluation available under DC 7319. 

There is no alternate DC that would afford the Veteran a 
greater rating for his post operative residuals shell 
fragment wound of small bowel.  In general, the schedule of 
ratings for the digestive system, to include DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114.  A 
single evaluation will be assigned under the DC that reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  Moreover, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2008).  The critical element in permitting the 
assignment of several ratings under various DCs is that none 
of the symptomatology for any one of the disabilities is 
duplicative or overlapping with the symptomatology of the 
other disability.  See Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994). 

In this case, the Veteran is already receiving a separate 30 
percent rating for residual shell fragment wound right 
lateral sacral region, based on moderately severe limitation 
of flexion of the right hip.  That rating is not on appeal 
here.

As noted above, a rating greater than 10 percent pursuant to 
DC 7301 is not warranted.  As correctly noted by the RO, 
there is no concrete evidence of a partial obstruction of the 
small intestine manifested by delayed motility of barium meal 
and less frequent and less prolonged episodes of pain during 
the applicable time frame.  Nor is there x-ray evidence 
confirming a definite partial obstruction with frequent and 
prolonged episodes of severe colic distension, nausea, or 
vomiting.  Indeed, x-rays contemporaneous to the April 2009 
VA examination showed no evidence of a bowel obstruction. 
 
Although the Veteran complains of diarrhea, there is no 
medical evidence showing he has anemia or that he has been 
unable to gain weight.  The Board acknowledges the December 
2003 VA examination noted a past weight loss of 15 pounds; 
however, at the time of the examination the Veteran was 70 
inches tall and weighed 217 pounds.  In addition, the 
December 2003 examiner noted that the disability on appeal 
had not caused significant anemia or malnutrition.  
Subsequent treatment records over the next few years do not 
show any complaints or findings of weight loss, or complaints 
of an inability to gain weight.  Moreover, in a March 2008 
outpatient treatment record, it was noted that he weighed 215 
pounds, and at that time, the Veteran was counseled as to the 
importance of a regular exercise program involving aerobic, 
flexibility, and endurance elements.  The March 2009 
examination subsequently revealed a lower weight of 205, but 
there was no suggestion that the loss in weight from one year 
before was found to be a matter of concern, or related to his 
service-connected disability.  In fact, at that time, the 
examiner specifically noted that the Veteran had denied any 
changes in his weight.

Without anemia, malnutrition, and inability to gain weight, 
it simply cannot be said that complaints of diarrhea alone 
are sufficient to warrant a rating greater than 30 percent 
rating under DC 7308 (postgastrectomy syndromes), DC 7323 
(ulcerative colitis), or DC 7328 (resection of the small 
intestine).  Nor is there evidence of ulcers, hemorrhaging, 
ascites, or other problems that would warrant a greater 
rating under any other DC for the digestive system.

Finally, DC 7332 provides ratings based on impairment of 
sphincter control.  Healed or slight impairment of sphincter 
control, without leakage, is rated noncompensably (0 percent) 
disabling.  Constant slight impairment of sphincter control, 
or occasional moderate leakage, is rated 10 percent 
disabling.  Occasional involuntary bowel movements, 
necessitating wearing of pad, are rated 30 percent disabling.  
Extensive leakage and fairly frequent involuntary bowel 
movements are rated 60 percent disabling.  Complete loss of 
sphincter control is rated 100 percent disabling.  38 C.F.R. 
§ 4.114, DC 7332 (2008).  In this case, the Veteran has 
reported problems with sphincter control.  However, the 
evidence does not reflect that the Veteran experiences 
extensive leakage and fairly frequent involuntary bowel 
movements.  Therefore, a higher rating under DC 7332 is not 
warranted.  While the Veteran has reported occasional 
involuntary bowel movements, such disability would be 
contemplated by a 30 percent rating under this code.  As 
bowel disturbance is already contemplated by the 30 percent 
assigned herein, however, the Board finds that a separate 
rating under DC 7332 would violate the rule against 
pyramiding. 
 
In summary, based on the reasons and bases set forth above, 
the Board concludes that an increased rating of 30 percent, 
but no more, is warranted for the Veteran's service-connected 
post operative residuals shell fragment wound of the small 
bowel.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected post operative residuals shell fragment wound of 
the small bowel is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's post 
operative residuals of a shell fragment wound of the small 
bowel with the established criteria discussed above shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized during the applicable time period for 
his post operative residuals of a shell fragment wound of the 
small bowel.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
The record indicates the Veteran has been unemployed from his 
previous occupation of truck driver since approximately 1997.  
The basis for the Veteran's cessation of employment, however, 
was not the disability on appeal, but the Veteran's 
involvement in a serious motor vehicle accident that 
resulted, among other injuries, in a broken pelvis.  Thus, 
there is no evidence of record that the Veteran's disability 
on appeal is the cause of his current unemployment.  Indeed, 
during the October 2003 VA examination the Veteran conceded 
he had never lost any work time due to the disability on 
appeal.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an increased rating of 30 percent for post 
operative residuals shell fragment wound of the small bowel 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


